                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,                                Case No. 15-cr-239-pp

                   Plaintiff,

v.

PHILLIP L. HICKS,

                  Defendant.
______________________________________________________________________________

             ORDER CONSTRUING DEFENDANT’S LETTER AS
       MOTION TO CLARIFY SENTENCE, GRANTING THAT MOTION
                AND CLARIFYING SENTENCE (DKT. NO. 24)
______________________________________________________________________________

      On July 8, 2016, the court sentenced the defendant after his conviction

for being a felon in possession of a firearm with an obliterated serial number.

Dkt. No. 19. At the time of sentencing, the Milwaukee County Circuit Court

had revoked the defendant’s extended supervision in Case No. 08CF2719, and

the Winnebago County Circuit Court had revoked his extended supervision in

Case No. 12CF405. In its order of judgment, this court imposed a sentence of

eighty-six months, “to run concurrently with the sentence from Winnebago

County.” Dkt. No. 20 at 2.

      On December 12, 2016, the court received a letter from the defendant.

Dkt. No. 24. The defendant was in Fox Lake Correctional Institution at the time

he sent the letter, serving his state sentence. Dkt. No. 24 at 2. The letter stated

that the defendant had received a detainer from the U.S. Marshal, which

indicated that this court had imposed his sentence to run concurrently with

                                         1
the Winnebago County sentence. The defendant, however, said that at

sentencing, he heard this court tell him that it was imposing the eighty-six-

month sentence to run concurrently “to all revocation,” and that his lawyer told

him the same thing. Id. at 1. He asked the court to clarify whether it imposed

the sentence to run concurrently to all his state revocation sentences

(Milwaukee County and Winnebago County), or only to the sentence imposed in

the Winnebago County revocation. Id. He also asked the court to tell him how

he could find out his federal release date. Despite this court’s delay in

responding to the defendant’s letter, the court has determined that the

defendant is still at Fox Lake, with a mandatory release (“MR”) date of January

28, 2021. https://appsdoc.wi.gov.lop/detail.do.

      The court interprets this letter as a request for the court to clarify the

sentence it imposed on July 8, 2016. The court will grant that request.

      The court imposed the federal sentence to run concurrently to the

defendant’s Winnebago County revocation sentence. The court went back and

listened to the recording of the sentencing hearing. At the hearing, the court

stated that it was imposing the eighty-six-month sentence to run concurrently

with the sentence from Winnebago County. The court’s “minutes”—the hearing

notes that the court puts on the docket—say the same thing: “The court

imposed a sentence of eighty-six months of incarceration, to run concurrently

with the revocation sentence imposed in Winnebago county, followed by three

years of supervised release.” Dkt. No. 19 at 3. The order of judgment, as noted




                                         2
above, says the same thing. Dkt. No. 20. The detainer (of which the court has a

copy) is correct. Dkt. No. 23.

      The defendant also asked how he can figure out his federal release date.

When he transfers into federal custody, he will have a case manager. That

person can help him figure out his federal release date. The court is not aware

of whether the defendant will be able to learn his federal release date before he

actually goes into federal custody. A good source of information might be the

Bureau of Prisons’ Designation and Sentence Computation Center, U.S. Armed

Forces Reserve Complex, 346 Marine Forces Drive, Grand Prairie, TX 75051.

The email address is GRA-DSC/PolicyCorrespondence@bop.gov. This is the

office of the Bureau of Prisons that determines where a federal inmate will be

placed, and when he or she will be eligible for release.

      The court GRANTS the defendant’s letter motion to clarify his sentence.

Dkt. No. 24.

      Dated in Milwaukee, Wisconsin this 1st day of November, 2018.

                                      BY THE COURT:



                                      ____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        3
